Citation Nr: 0003292	
Decision Date: 02/09/00    Archive Date: 02/15/00

DOCKET NO.  98-11 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to service connection for coronary artery 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to May 1989.  

The RO indicated that the issue on appeal was entitlement to 
service connection for coronary artery disease, claimed as 
secondary to tobacco use in service.  The veteran testified 
at his hearing before the undersigned member of the Board in 
December 1999 that he did not intend to claim service 
connection for coronary artery disease as secondary to 
tobacco use in service.  Although the board has re-framed the 
issue as "Entitlement to service connection for coronary 
artery disease", the Board notes, as discussed below, that 
if there is a prior final denial of this issue, the initial 
question before the Board would be whether the veteran's 
claim has been reopened by the submission of new and material 
evidence.


REMAND

The Board has reviewed the record and finds that additional 
development is required prior to appellate action.

First, in his December 1999 hearing before the undersigned 
member of the Board, the veteran testified that he had 
intended to disagree with the December 1994 rating decision 
in which service connection for coronary artery disease was 
initially denied.  Whether he filed a timely notice of 
disagreement with this decision - or with any other decision 
prior to October 1997 -- must be determined before the 
current issue on appeal can be decided.  If there is a prior 
final denial, the initial question would be whether the 
veteran's claim has been reopened by the submission of new 
and material evidence.  

Review of the record shows that the veteran initially claimed 
service connection for a heart condition in November 1994.  
The RO issued a rating decision denying this claim in 
December 1994, giving notice to the veteran by letter dated 
in January 1995.  In June 1995, the veteran submitted 
additional medical evidence concerning his heart condition, 
with a statement in which he described the treatment he 
received in service for his heart condition.  The RO issued a 
rating decision in August 1995, confirming and continuing the 
previous denial of service connection for coronary artery 
disease.  In April 1996, the veteran requested a hearing 
before the RO hearing officer.  The RO scheduled the veteran 
for a hearing to be held on November 6, 1996, and gave the 
veteran notice in a letter dated in September 1996.  In 
October 1996, the veteran requested that the hearing be 
rescheduled, as he was due to undergo heart surgery.  In 
November 1996, the veteran withdrew his request for a 
hearing, instead requested that his claim for service 
connection for coronary artery disease be reopened.  The RO 
responded with a December 1996 letter explaining that the 
veteran was previously denied service connection for coronary 
artery disease in August 1995, and that new and material 
evidence was required to reopen the previously denied claim.  
In February 1997 the RO issued a letter indicating that it 
had denied reopening the previously denied claim for service 
connection for coronary artery disease as the veteran had not 
submitted new and material evidence.  In April 1997, the 
veteran's representative submitted a medical expert opinion, 
dated in April 1996, and requested that the RO issue a 
supplemental statement of the case should the decision 
concerning service connection for coronary artery disease 
remain unfavorable.  The RO issued a rating decision denying 
service connection for coronary artery disease, secondary to 
tobacco use in service, in October 1997.  In March 1998, the 
veteran submitted a notice of disagreement referencing the 
October 1997 notification letter.  The RO responded with the 
issuance of a statement of the case in May 1998, in which it 
noted the veteran's claim was received on November 6, 1996. 

Timeliness of a notice of disagreement is an appealable 
question under 38 C.F.R. § 19.34 (1999).  If the veteran 
disagrees with the RO's decision concerning the timeliness of 
a notice of disagreement, he may submit a notice of 
disagreement as to the issue of timeliness of his notice of 
disagreement.  If the RO has any questions concerning the 
timeliness of the veteran's notice of disagreement, it should 
follow procedures for Administrative Appeal, under 38 C.F.R. 
§ 19.33 (1999), including notifying the veteran and his 
representative and affording them 60 days within which to 
join in the appeal if they so choose.  See 38 C.F.R. § 19.52 
(1999).

Second, the veteran's service medical records may be 
incomplete.  He testified that he received treatment and 
testing in service, but that the relevant records are not in 
his claims folder.  See Bell v. Derwinski, 2 Vet. App. 611, 
(1992), and Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

In view of the foregoing, this case is REMANDED to the RO for 
the following action:

1.  The RO should determine whether the 
veteran filed a timely notice of 
disagreement concerning the December 
1994, August 1995, and/or February 1997 
denial of service connection or denial of 
reopening the claim for service 
connection for coronary artery disease.  
The RO should then notify the veteran of 
its decision concerning the timeliness or 
lack of timeliness of a notice of 
disagreement as to each of these 
decisions.  If the veteran files a notice 
of disagreement with this determination, 
then the RO should issue a statement of 
the case concerning the issue.

2.  The RO is requested to make further 
specific attempts to obtain any 
additional service medical records and 
clinical medical records, concerning 
treatment the veteran may have received 
for chest pains and/or a heart condition 
during his active service.  In 
particular, the RO is requested to obtain 
clinical medical records of treatment 
accorded the veteran at DeWitt Army 
Hospital, and during his assignments to 
Supreme Headquarters Allied Powers in 
Europe in Belgium and with the J4, 8th 
Army in Korea.

3.  If the service medical records or 
clinical medical records are unavailable, 
the RO should use alternative sources to 
obtain such records, using the 
information of record and any additional 
information the veteran may provide.  If 
necessary, the RO should request that the 
veteran augment the information that he 
has already provided.

4.  If additional service medical records 
or clinical medical records are 
unavailable, the RO should consider 
special follow-up by its military records 
specialist and/or referral of the case to 
the Adjudication Officer or designee for 
a formal finding on the unavailability of 
the service medical and personnel 
records.  See VBA's ADJUDICATION 
PROCEDURE MANUAL, M21-1, Part III, 
chapter 4, paras. 4.28 and 4.29. 

5.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the veteran's claim for service 
connection for coronary artery disease.  
If the RO determines that there has been 
a prior final denial of the claim for 
service connection for coronary artery 
disease, then it should also determine 
whether new and material has been 
submitted to reopen the claim.

6.  If the decision remain in any way 
adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case, and 
with a reasonable period of time within 
which to respond.  If the RO determines 
that there is a prior final denial 
concerning the claim, the supplemental 
statement of the case should include the 
laws and regulations concerning the 
finality of decisions and reopening of 
claims.

The claims should thereafter be returned to the Board for 
further review, as appropriate.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
need take no action until he is so informed.  The purposes of 
this remand are to ensure compliance with due process 
requirements.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




